Barrett, J. (concurring) :
I desire to add to what Mr. Justice Ingraham has said that I do not think that the mere allegation of the making of the note here imports delivery. That is undoubtedly the rule where the payee is a real person other than the maker. That rule, however, does not apply where the note is made payable to the order of the maker or to a fictitious person, or to bearer, or to bills payable or the like. The making of such a note imports delivery to no one- in particular. Where, however, in one of the latter class of cases, the plaintiff avers, in addition to the making, that the note was delivered to him for *336value, that allegation imports such delivery by the maker. This was expressly held in Mechanics’ Bank v. Straiton (3 Keyes, 365). If the defendants desired to have the allegation that “ it (the note made by Julia M. Clyde) was delivered to the said Murray' Hill Bank for value ” made more definite and certain, they should have moved for that relief. The allegation as it stands imports that it (the note) was delivered by the defendant Julia M. Clyde to the Murray Hill Bank for value.
That allegation, with such import, is equivalent to the allegation required by the statute. If delivered to the bank by the maker for value, it was thereby negotiated by the maker.
Judgment affirmed, with costs, with leave to defendants to withdraw demurrers and answer over upon payment of costs in this court ■and in the court below.